Citation Nr: 1815841	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-28 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on an individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968 and from September 1974 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in June 2009.

In August 2017 the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.


FINDING OF FACT

The Veteran has been unable to secure and/or maintain substantially gainful employment as a result of his service-connected disabilities, including post-traumatic stress disorder (PTSD) and amputation below the knee.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2017). 

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2017).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b). 

The Veteran is service-connected for coronary artery disease, at a 60 percent disability rating, effective, January 20, 2015; PTSD, at a 50 percent disability rating, effective February 5, 2002; shrapnel in left ankle associated with gunshot wound, with early degenerative changes, at a 10 percent disability rating, effective September 22, 2011, and a 20 percent disability rating, effective May 9, 2016; gunshot wound to left buttocks with residual scar, at a 20 percent disability rating, effective May 9, 2016; tinnitus, at a 10 percent disability rating, effective January 17, 1979; high frequency hearing loss, at a noncompensable rating, effective January 17, 1979, and at a 10 percent disability rating, effective February 10, 2003; degenerative joint disease of the left hip associated with gunshot would to left buttocks with residual scar, at a 10 percent disability rating, effective October 2, 2006; degenerative arthritis of the left knee associated with gunshot wound, left foot, with early degenerative changes, at a 10 percent disability rating, effective January 14, 2013; impairment of left thigh associated with degenerative joint disease of the left hip, at a 10 percent disability rating, effective May 9, 2016; gunshot to the left foot with early degenerative changes, at a 10 percent disability rating, effective May 9, 2016; and limited extension of left thigh associated with degenerative joint disease of the left hip, at a noncompensable rating, effective May 9, 2016.  See December 2016 Rating Codesheet.  The Veteran's combined disability rating is 90 percent, effective January 20, 2015.  38 C.F.R. § 4.25 (2017).  

While the Veteran meets the minimum percentage requirement of 38 C.F.R. § 4.16(a), the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

In this case, the Board finds that the evidence of record strongly suggests that the Veteran's service-connected disabilities are significant enough to preclude him from maintaining or following a substantially gainful occupation.  The Veteran asserts that his posttraumatic stress disorder (PTSD and amputation prevent him from securing or following any substantially gainful occupation.  See, e.g. November 2011 VA 8940 Application for TDIU.  Further, he asserts that he has not worked since 2000, when he worked as a landscaper, and that he is no longer able to do any landscaping because of his medical issues and amputation.  See August 2017 videoconference hearing.  Moreover, the Veteran further indicated the following:  He is a 70 year old with a 10th grade education; he has memory problems, which was noted in his last examination; he also has a focus impairment; he has sleep impairment, in which he sleeps 4 - 5 hours, and this has been the case most of his life.  Id.  In terms of his job history, the Veteran reported that he did some welding work after his separation from service, and also worked for a company delivering some bread for approximately five years, until he was terminated.  Id.  He further indicated that everything he did since his separation from service was physically demanding.  Id.

The Veteran's wife, W.A., also testified at his videoconference hearing and stated the she has had trouble with him driving and she is concerned because he gets distracted; he sleeps with his pistol on his chair, which she has fussed about for the past ten years, but believes that this is just his paranoia, being worried that something is going to happen; and that he is on a CPAP machine to assist him with his breathing, as he is unable to breath without the machine.  Id.  W.A. also stated that he is physically unable to keep up with the non-education jobs anymore, because he is not capable of getting an education, since he cannot focus on anything to remember to learn anything.  Id.  She further stated that no one would hire him.  Id.  Additionally, W.A. reported that the Veteran had just taken a fall down the stairs of their house and rolled all the way down to the bottom, as he was unable to catch himself, just days prior to this videoconference hearing.  Id.

In a February 2013 general medical examination, the VA examiner opined that the Veteran is able to perform at least in a sedentary work capacity.  However, the VA examiner disclaimed that his assessment did not consider any mental health limitations.  See February 2013 General Medical Examination.  Moreover, the VA examiner's opinion was based on the Veteran's examination of his hips, and therefore, did not account for other additional disabilities either.

Nonetheless, the Veteran underwent other VA examinations in which other examiners opined that the Veteran's disabilities would impact his functional abilities in an occupational setting.  See e.g. October 2016 Disability Benefits Questionnaire (DBQ) for Pes Planus (finding that the Veteran's foot condition impacts occupational tasks involving standing, walking, lifting, sitting, etc. because he is limited in walking and standing); see also January 2017 DBQ for Gunshot Wound Left Foot With Early Degenerative Changes; Degenerative Arthritis Left Knee (finding that the Veteran is limited in walking, standing, climbing ladders, squatting and navigating stairs; and opining that the Veteran's limitations would hinder the physical activities of employment); see, too February 2017 DBQ for PTSD (opining that the function of the Veteran's PTSD in an occupational environment may negatively affect, but does not preclude, his effective interactions with others and his tolerance for environmental stressors, to which he would inevitably be exposed in a standard workplace). 

In support of his claim for unemployability, the Veteran has also submitted as evidence, an August 2017 letter/medical opinion from his private physician, Dr. M.R.  In this letter, she opined that the Veteran is unable to work.  As the basis and rationale for her opinion, she explained that the Veteran has multiple medical problems, which include chronic back pain with degenerative disc disease of the lumbar spine, bilateral ulnar neuropathy at the elbows, bilateral median neuropathy at the wrists, coronary artery disease, hypertension, hypercholesterolemia, prediabetes, chronic obstructive pulmonary disease, sleep apnea, Barrett's esophagus, gastroesophageal reflux disease, and right below-knee amputation.

Summarily, a review of the medical evidence of record, as well as the competent lay statements of the Veteran and his wife, W.A., demonstrate that the Veteran's service-connected disabilities, especially his PTSD and right below-knee amputation, render very slim chances of the Veteran's ability to secure and/or maintain substantially gainful employment.  As noted above, he has a 10th grade education and is limited in his capabilities of learning new material, due to his focus and memory impairments.  Furthermore, with his work experience being limited to undertaking physical labor, he is unable to undertake physical and/or labor intensive activities due to his limitations with walking and standing.  Additionally, he lacks the requisite work experience for an office environment, which entails a sedentary work environment.  Therefore, based on the foregoing, entitlement to TDIU is warranted.


ORDER

Entitlement to a TDIU is granted.



____________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


